Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                           January 29, 2019
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 51786-8-II

                                Respondent,

          v.

 S.R.,                                                         UNPUBLISHED OPINION

                                Appellant.

         WORSWICK, J. — S.R. appeals her adjudications for vehicle prowling and making a false

statement to police. S.R. argues the juvenile court erred when it failed to state in its written

findings of fact the evidence that it relied on in finding an essential element of the charged crime.

The State concedes this error. We agree and remand to the juvenile court for revision of its

findings of facts.

                                               FACTS

         On November 24, 2017, Savannah O’Malley looked out her kitchen window and saw a

girl, later identified as fifteen-year-old S.R., rummaging around in O’Malley’s car, and then

leaving on a bicycle. Sergeant Elizabeth Morris of the Pierce County Sheriff’s Department was

dispatched, and searched the area for a girl matching the description provided by O’Malley.

About two blocks from O’Malley’s home, Sergeant Morris observed S.R. sitting on a bicycle

looking into a truck with a flashlight. Sergeant Morris made contact with S.R. and asked her

name. S.R. told Sergeant Morris that her name was “Alisa Flood.” Verbatim Report of

Proceedings (March 13, 2018) at 26. Sergeant Morris arrested and searched S.R. and found two

knives, some change, and two speakers in her possession.
No. 51786-8-II



       The State charged S.R. with one count of second degree vehicle prowling and one count

of providing a false statement to a public servant. Following a bench trial in juvenile court, the

court found S.R. guilty of both charges. The juvenile court entered the following relevant

findings of facts and conclusions of law:

                                                V.

              At, approximately 3:00 in the morning, Ms. O’Malley observed a “light
       complected” female wearing a dark hoodie, walk up her driveway, rummage
       through her car, and later ride away on a bicycle.

                                                VI.

              Ms. O’Malley did not know the woman and had not given anyone
       permission to enter her vehicle.

                                                VII.

              Police were called and contacted a female on a bicycle in the area, matching
       the description provided by Ms. O’Malley.

                                               VIII.

              Ms. O’Malley was brought to the location and positively identified the
       female contacted by police as the same female who was earlier seen in her car.

                                                IX.

               Ms. O’Malley’s identification was based on the clothing, complexion, and
       build of the female contacted.

                                                X.

               There were no other persons in the area at that time of the morning.

                                                XI.

               When asked, the respondent identified herself as Alissa Hood.
                                             XII.

               The respondent’s true identity was determined and the respondent was
       arrested and taken to Remann Hall.
                                                 2
No. 51786-8-II




Clerk’s Papers at 17-18. The court entered the following conclusions of law:

                                                   I.

               That the Court has jurisdiction of the parties and subject matter.

                                                  II.

              That [S.R.] is guilty beyond a reasonable doubt of the crime of Vehicle
       Prowl in the Second Degree on November 24, 2017.

              That [S.R.] is guilty beyond a reasonable doubt of the crime of Making a
       False or Misleading Statement to a Public Servant on November 24, 2017.

CP at 18.

                                             ANALYSIS

       S.R. argues that the juvenile court erred in its written findings of fact and conclusions of

law. Specifically, S.R. argues that the juvenile court’s findings of fact and conclusions of law

are inadequate because the findings do not contain a finding on the element of intent, and they do

not state the ultimate facts that the court relied on to find intent. She requests we remand her

case to the juvenile court for entry of findings on evidence already heard. The State concedes

this error, and agrees with the remedy sought.

       A juvenile court judge must enter written findings that “shall state the ultimate facts as to

each element of the crime and the evidence upon which the court relied in reaching its decision.”

JuCR 7.11(d); State v. Bynum, 76 Wash. App. 262, 265, 884 P.2d 10 (1994). When the record

contains sufficient evidence for a rational trier of fact to find the necessary element, remand to

the trial court for revision of findings to adequately state ultimate facts is appropriate. State v.

Alvarez, 128 Wash. 2d 1, 19, 904 P.2d 754 (1995).




                                                   3
No. 51786-8-II



        “A person is guilty of vehicle prowling in the second degree if, with intent to commit a

crime against a person or property therein, he or she enters or remains unlawfully in a vehicle

other than a motor home.” RCW 9A.52.100(1).

        Here, the court’s findings of fact and conclusions of law are devoid of any discussion

regarding S.R.’s intent, an essential element of the vehicle prowling charge. Because the

findings and conclusions failed to address this essential element of the crime, the juvenile court

erred. Because the proper remedy is remand, we remand to the juvenile court for entry of

findings of facts as to each element of the vehicle prowling charge.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Worswick, J.

 We concur:



 Maxa, C.J.




 Melnick, J.




                                                  4